DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended and examined as such.
Claims 11-15 have been added and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-15 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance:
Applicant amended independent claim 1, incorporating additional limitations.  An additional and updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest a liquid ejecting apparatus comprising a carriage on which a liquid ejecting head and a liquid container are mounted further comprising all of the limitations as claimed, particularly but not limited to: a housing that houses the liquid ejecting head, the liquid container, and the carriage; a cover that covers an upper portion of the housing… the housing includes a movement unit that is configured to move without opening the cover and is configured to expose the liquid inlet to outside when the movement unit is moved.
Prior Art Kobayashi et al. teaches a liquid ejecting apparatus with a housing that houses the liquid ejecting head, the liquid container, and the carriage, but does not teach the limitation of the housing includes a movement unit that is configured to move without opening the cover and is configured to expose the liquid inlet to outside when the movement unit is moved.
Prior Art Hung a liquid ejecting apparatus with a housing that houses the liquid ejecting head, the liquid container with a liquid inlet, and the carriage, but does not teach the limitation of the housing includes a movement unit that is configured to move without opening the cover and is configured to expose the liquid inlet to outside when the movement unit is moved.
Prior Art IGARASHI et al. teaches a liquid ejecting apparatus with a housing that houses the liquid ejecting head, the liquid container, and the carriage, but does not teach the limitation of the carriage on which the liquid container is mounted or housing includes a movement unit that is configured to move without opening the cover and is configured to expose the liquid inlet on the liquid container mounted to the carriage, to outside when the movement unit is moved.
Prior Art Umeda teaches a liquid ejecting apparatus with a liquid container in a housing with a movement unit [i.e. lid member] and an absorber but does not teach the limitation of the housing includes a movement unit that is configured to move without opening the cover and is configured to expose the liquid inlet to outside when the movement unit is moved.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okazaki et al. (US 6,179,415 B1) teaches an ink tank cartridge mounted to a carriage with a movement unit that can be moved only after opening the cover.  Wu et al. (US 2003/0142176 A1) teaches a liquid ejecting apparatus with a liquid container mounted on a carriage.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/John Zimmermann/Primary Examiner, Art Unit 2853